DETAILED ACTION
This Office Action is a response to Applicant’s Arguments and Amendment submitted on 01/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to the drawings in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Objections
The objection to the Claims in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment. However, there are new Claim objections from the amendments. 
Claims 3 and 14 objected to because of the following informalities:  
Claim 3, Line 3:  “plurality prophy ridges” should read “plurality of prophy ridges”
Claim 14, Line 3:  “plurality prophy ridges” should read “plurality of prophy ridges”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the nipple" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the nipple" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, and 12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fave-Lesage (U.S. Publication 2014/0046370; previously of record).
Regarding Claim 1, Fave-Lesage discloses (see Paragraphs 50, 54, 87, 91, 92, and 96 and Modified Figure 2; hereinafter MF2) an infant pacifier device (all of MF2), the device comprising: - a bulb (3; see Paragraph 91) formed by an upper surface (see MF2) and an opposing lower surface (see MF2), the lower surface comprising a rear ascension (see MF2); - a neck (C; see Paragraph 50) having a descending neck (6; see Paragraph 87), a neck inversion (see MF2), and an ascending neck (see MF2), wherein the descending neck is coupled to the bulb, wherein the ascending neck is coupled to a 
    PNG
    media_image1.png
    999
    1508
    media_image1.png
    Greyscale

Regarding Claim 7, Fave-Lesage further discloses (see Paragraph 86 and MF2) a neck valley (1) forming a junction between the descending neck (6) and ascending neck (see MF2).
Regarding Claim 9, Fave-Lesage further discloses (see Paragraph 89 and MF2) a nipple valley (2) forming a junction between the rear ascension (see MF2) and the descending neck (6).
Regarding Claim 12, Fave-Lesage discloses (see Paragraphs 50, 54, 60, 72, 87, 88, 91, 92, 96 and MF2) an infant pacifier device (all of MF2), the device comprising: - a bulb (3; see Paragraph 91) formed by an upper surface (see MF2) and an opposing lower surface (see MF2), the lower surface comprising a rear ascension (see MF2); - a neck (C; see Paragraph 50) having a descending neck (6; see Paragraph 87), a neck inversion (see MF2), and an ascending neck (see MF2), wherein the descending neck is coupled to the bulb, wherein the ascending neck is coupled to a shield (B; see Paragraph 54), and wherein the descending neck and ascending neck are coupled together via the neck inversion so that the descending neck and ascending neck are angled relative to each other and the descending neck and ascending neck are both of substantially uniform thickness (shared ranges of thickness overlap between 1-2 mm; see Paragraphs 60 and 88); - a neck valley (1; see Paragraph 72 and MF2) forming a junction between the descending neck and ascending neck; - a nipple valley (2; see Paragraph 72 and MF2) forming a junction between the rear ascension and the descending neck; - a shield extension (see MF2) coupled to the shield so that the bulb and the shield extension are positioned on opposing sides of the shield; wherein the bulb is ovoid shaped (shape of a hemisphere and flexible; see Paragraphs 92, 96, . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fave-Lesage (U.S. Publication 2014/0046370).
Regarding Claims 8 and 18, Fave-Lesage discloses the invention essentially as claimed as discussed above. Fave-Lesage further discloses “the angle of inclination of 
However, Fave-Lesage does not expressly disclose the descending neck and ascending neck are angled between 60 and 120 degrees relative to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fave-Lesage to have the descending neck and ascending neck are angled between 60 and 120 degrees relative to each other since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fave- Lesage would not operate differently with the claimed angle. Since the device is intended to reside within the mouth and adjust accordingly to various sizes and shapes of the user, the device would functioning appropriately having the claimed angle. Further, the applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0030]).
Regarding Claims 10 and 19, Fave-Lesage discloses the invention essentially as claimed as discussed above. Fave-Lesage further discloses “the angle of inclination of the [descending neck] (6) with respect to the horizontal is from 50° to 80°, preferably from 60° to 70°” (see Paragraph 87). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fave-Lesage to have the rear ascension and descending neck angled between 60 and 120 degrees relative to each other since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fave- Lesage would not operate differently with the claimed angle. Since the device is intended to reside within the mouth and adjust accordingly to various sizes and shapes of the user, the device would functioning appropriately having the claimed angle. Further, the applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0031]).
Regarding Claims 11 and 20, Fave-Lesage discloses the invention essentially as claimed as discussed above. Fave-Lesage further discloses a neck valley (1) forming a junction between the descending neck (6) and ascending neck (see MF2).
However, Fave-Lesage does not expressly disclose the neck valley and the nipple valley are separated by a valley distance (VD), and wherein VD is between 10 and 20 millimeters.
.
Claims 2-6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fave-Lesage (U.S. Publication 2014/0046370; previously of record) in view of Samandari (U.S. Patent 10,555,876; previously of record).
Regarding Claims 2, 3, 13, and 14, Fave-Lesage discloses all the elements of Claims 1 and 12. Fave-Lesage does not discloses a prophy ridge or the lower surface comprises plurality of prophy ridges, each prophy ridge of the plurality of prophy ridges forming a convex rounded shape that extends away from the nipple. 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Fave-Lesage’s device to have a prophy ridge and/or the lower surface comprising a plurality of prophy ridges as taught by Samandari in order to allow surface features useful for mechanical brushing of oral tissues.
Regarding Claims 4, 5, 6, 15, 16, and 17, Fave-Lesage discloses all the elements of Claims 1 and 12. However, Fave-Lesage does not discloses (Claims 4 and 15) a bulb pocket, the bulb pocket filled with air; (Claims 5 and 16) a neck pocket; (Claims 6 and 17) a bulb pocket in communication with the neck pocket. 
Samandari teaches (see Column 5, Lines 27-31; Col. 6 lines 27-30; Col. 8 lines 20-24) a pacifier with a bulb pocket, the bulb pocket filled with air (see Column 5, Lines 27-31); a neck pocket (see Column 6, Lines 27-30); and the bulb pocket in communication with the neck pocket (see Column 8, Lines 20-24) in the same field of endeavor for the purpose of allowing the pacifier nipple to modulate in size and shape based on the pressure exerted (see Column 5, Lines 27-31). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Fave-Lesage’s invention to have a bulb pocket, the bulb .
Response to Arguments
Applicant’s arguments filed on 01/17/2021 with respect to Claims 1 and 12 as amended have been fully considered but are not persuasive.
In response to applicant’s argument that the prior art (Fave-Lesage) does not discloses (1) an ovoid shape, (2) the front slope being separate from the rear ascension by only the rear curvature, (3) that the front slope and rear curvature are both concavely curved relative to the bulb upper surface, (4) there is not uniform neck thickness, (5) the bulb does not make up the distal end. 
Fave-Lesage (1) discloses (see Paragraph 92 and 96) that the shape is a hemisphere and that it is flexible. Figure 3 shows the configuration in use where is clearly shows an ovoid shape. Fave-Lesage (2) discloses (see Figure 4) that the front slope meets the rear curvature at an apex. Fave-Lesage (3) discloses (see MF2) that the both are concave facing the upper surface. In the response, it is stated they are curved opposite of the invention; the annotated applicant’s figure shows the rear curvature as convex, so it would appear opposite of the invention as shown by the applicant’s figure, but not by the claim language. Fave-Lesage (4) discloses (see Paragraphs 60 and 88) a range of thickness which share a range between 1-2 mm. Fave-Lesage (5) discloses (see Figure 2 and 3) the bulb forms the entire distal surface. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771